Citation Nr: 0716598	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  99-09 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right kidney 
disorder.  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to a disability rating in excess of 30 
percent for telangiectasia macularis eruptive persistans, 
previously rated as spider angiomata and evaluated as 10 
percent disabling prior to August 30, 2002.  

4.  Entitlement to a compensable initial disability rating 
for residuals of benign fibrocystic disease of the right 
breast.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
February 1990, from October 1990 to May 1991, including 
service in Southwest Asia, and from December 26, 1995 to 
January 9, 1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1998 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in July 2004.  

In November 2004, the Board denied service connection for 
post-traumatic stress disorder (PTSD) and remanded the 
remaining issues.  The appellant subsequently withdrew other 
issues and specified that she was only appealing the issues 
set forth above.  The requested development of these issues 
has been completed and the Board proceeds with its review of 
the appeal.  

The issues of entitlement to service connection for a right 
kidney disorder and migraine headaches, as well as 
entitlement to a disability rating in excess of 30 percent 
for telangiectasia macularis eruptive persistans, as of 
August 30, 2002, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  From October 22, 1993, when the claim for service 
connection was received to August 30, 2002, the service-
connected telangiectasia macularis eruptive persistans, 
previously rated as spider angiomata, was manifested by 
extensive lesions without ulceration, extensive exfoliation 
or crusting, systemic or nervous manifestations, or being 
exceptionally repugnant.  

2.  The service-connected residuals of benign fibrocystic 
disease of the right breast are manifested by asymptomatic 
scaring over a small area, less than 5 percent, on a 
nonexposed surface.  There is no exfoliation, exudation, 
itching, ulceration, painful or tender scarring, or 
requirement for treatment.  The condition does not limit 
right breast function.  


CONCLUSIONS OF LAW

1.  From October 22, 1993 to August 30, 2002, the criteria 
for a 30 percent disability rating for telangiectasia 
macularis eruptive persistans, previously rated as spider 
angiomata, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.20 and 
Code 7806 (2002).  

2.  The criteria for a compensable initial disability rating 
for residuals of benign fibrocystic disease of the right 
breast have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.20 
and Codes 7803, 7804, 7805, 7806 (2002, 2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2001 and up-dated in March 
2004, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for increased ratings and for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed in March 
2004 to submit any evidence in her possession that pertained 
to her claims.  Although this notice was delivered after the 
initial denial of the claims, there was no prejudice.  The 
AOJ subsequently readjudicated each based on all the evidence 
in April 2006, without taint from prior adjudications.  Thus, 
the veteran was not precluded from participating effectively 
in the processing of her claims and the late notice did not 
affect the essential fairness of the decision.  

The grant herein is effective the date that the claim for 
service connection was received.  This is the earliest date 
allowed by law.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).  Therefore, there is no prejudice in notice 
as to earlier effective dates.  As to the claims denied 
herein, because they are denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The notice required in that case was sent to the veteran in 
May 2006.  

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with her claims, and all 
required medical opinions have been sought.  

Evaluations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  

Telangiectasia Macularis Eruptive Persistans, 
Previously Rated as Spider Angiomata

The claim for service connection for a skin disorder, 
described as red spots all over her body was received on 
October 22, 1993.  A July 1998 rating decision assigned a 10 
percent rating, effective October 22, 1993, for spider 
angiomata.  An April 2006 rating decision changed the 
diagnosis to telangiectasia macularis eruptive persistans and 
increased the rating to 30 percent.  The assignment of 
different ratings during the processing of a claim is known 
as "staged ratings," and is done in order that the rating 
reflects the extent of the disability at various times during 
the processing of the claim.  The Board has considered the 
issues raised by the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119 (1999) and the propriety of the rating though the 
various stages of the claim.  



Criteria

There are no specific rating criteria for telangiectasia 
macularis eruptive persistans or spider angiomata.  Prior to 
August 30, 2002, the disability would be rated by analogy to 
eczema.  38 C.F.R. § 4.20.  

Prior to August 30, 2002, eczema was rated as noncompensable 
where there was slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or a small area.  A 10 
percent rating required exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  The next 
higher rating, 30 percent required exudation or itching which 
was constant, extensive lesions or marked disfigurement.  The 
highest rating assignable under this code was 50 percent, 
which required ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestation, or being 
exceptionally repugnant.  38 C.F.R. Part 4, Code 7806 (2002).  

Discussion of Evidence

The evidence in this case includes service medical records, 
private medical records, VA clinical records and VA 
examination reports, as well as statements from the veteran, 
her parents, and her grandparents.  Many of the records note 
the condition and some discuss treatment, without describing 
the extent of the disability, as needed to rate it.  An April 
1991 service medical record confirms an in-service onset 
reporting that she had it for 3 months and it had gradually 
increased.  An examination for departure from Saudi Arabia, 
in April 1991, recorded the presence of spider angiomata on 
the arms and torso.  Following her release from active 
service, the veteran was seen at a military facility in 
August 1991 and found to have multiple spider angiomata.  In 
a subsequent visit to the military dermatology clinic, the 
veteran reported having red dots on her hands and legs.  
Examination disclosed her arms, legs, and trunk had 
telangiectasia macules.  Continued involvement was indicated 
in service department records for September and October 1991.  
Giving the veteran the benefit of the doubt, the Board finds 
that the involvement of her arms, legs, and trunk covers an 
extensive area, which qualifies for a 30 percent rating under 
the rating criteria in effect prior to August 30, 2002.  

Moreover, since these extensive lesions were documented 
before her claim was received, on October 22, 1993, it is 
clear that the 30 percent rating is warranted as of the date 
of claim.  

Under the rating criteria in effect prior to August 30, 2002, 
the highest rating assignable under code 7806 for eczema was 
50 percent, which required ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.  38 C.F.R. 
Part 4, Code 7806 (2002).  The Board has reviewed the entire 
record, including the service medical records, private 
medical records, VA clinical records, VA examination reports, 
and witness statements.  Although the veteran has been seen 
by many doctors over the years, none of them have reported 
any of these manifestations required for the 50 percent 
rating, under the criteria in effect prior to August 30, 
2002.  Consequently, the Board finds the preponderance of 
evidence to be against a rating in excess of 30 percent prior 
to August 30, 2002.  As the preponderance of the evidence is 
against a higher rating prior to August 30, 2002, the benefit 
of the doubt doctrine is not applicable and, to that extent, 
the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Benign Fibrocystic Disease of the Right Breast

The claim for service connection for residuals of a right 
breast lump was received in June 1993.  A July 1998 rating 
decision assigned a noncompensable rating effective in June 
1993 for residuals, excision benign fibrocystic mass, right 
breast.  That rating has remained in effect.  



Criteria

Benign neoplasms of the breast will be rated according to 
impairment of function of the skin.  38 C.F.R. Part 4, Code 
7628 (2002, 2006).  

The RO rated the breast residuals by analogy to eczema, under 
diagnostic code 7806.  The criteria in effect prior to August 
30, 2002 are set forth above.  

The rating criteria changed during the pendency of this 
claim.  Generally, in a claim for an increased rating, where 
the rating criteria are amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006).  A review of the record demonstrates 
that the RO considered the old and new criteria for rating 
disabilities of the skin, and the veteran was made aware of 
the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Effective August 30, 2002, eczema will be rated as follows:  

More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month 
period.........................................60 percent.

20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period...30 percent.

At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month 
period..............................10 percent.  

Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month period................................0 percent.  

Or rate as disfigurement of the head, face, or neck (DC 7800) 
or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  38 C.F.R. § 4.118, Code 
7806 (2006).  

The Board has also considered rating the residuals on the 
basis of scarring.  

Prior to August 30, 2002, scars were rated as 10 percent 
disabling if superficial, poorly nourished, with repeated 
ulceration; or if superficial, tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Code 7803, 7804 
(2002).  Scars could also be rated on limitation of function 
of part affected.  38 C.F.R. Part 4, Code 7805 (2002).  

Effective August 30, 2002, scars were rated as follows:  

Unstable superficial scars will be rated as 10 percent 
disabling.  Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 
7803.  

Superficial scars which are painful on examination will be 
rated as 10 percent disabling.  Note (1): A superficial scar 
is one not associated with underlying soft tissue damage.  
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Code 7804.  

Other scars will be rated on limitation of function of 
affected part.  38 C.F.R. § 4.118, Code 7805.  

Discussion of Evidence

A service medical record from the veteran's first period of 
active service, in September 1989 reflects the onset of a 
mass in her right breast (upper outer quadrant).  She was 
seen in consultation in October 1989 and the mass was 
diagrammed.  In December 1989, the mass was described as a 
smooth, mobile, 1 by 1/2 by 1/2, well circumscribed, soft nodule 
in the right outer upper quadrant of the right breast at the 
margin of the gland.  There were no other abnormalities.  

The mass was apparently removed after the veteran's first 
period of active duty and before she re-entered active 
service.  A service medical record dated during the second 
period of active service, in November 1990, shows the veteran 
complained of a lump in the right breast.  She reported that 
she had had a lump removed in July of that year.  Examination 
of the breasts showed them to be of normal size, without 
discharge, tenderness, masses, or other abnormalities.  The 
impression was a normal examination.  On examination for 
departure from Saudi Arabia, in April 1991, fibrocystic 
breast disease and a benign breast lump, excised in July 
1990, were noted.  There was no report of a current lump or 
other residual manifestations.  

On a service department examination in February 1992, it was 
noted that the veteran had had a cyst on the right breast in 
1990.  No current lump or other residuals were reported.  

The veteran had a VA examination in July 1993.  It was noted 
that a cyst had been excised from the right breast in 1990.  
Examination revealed a scar of the right breast peripherally, 
fibrocystic masses, and tenderness, diffusely.  The 
impression was fibrocystic changes of the breast.  An August 
1993 sonogram was read as reflecting no evidence for a 
dominant cyst in either breast.  There were no other unusual 
abnormalities or calcifications.  

On VA examination in September 1997, it was noted that the 
veteran had a fibroadenoma removed from the right breast.  
There were no current breast complaints.  She was 5 months 
pregnant and her breasts were engorged and swollen secondary 
to pregnancy.  The examiner reported that there were no 
palpable masses.  

A private clinical note, dated in August 2000, shows a 
complaint of breast pain.  There were no current findings.  

The report of the May 2004 VA examination shows that the 
veteran had yearly mammograms due to benign breast nodules, 
status post two excisions.  The last mammogram was in 
February 2003 and the breast examination in April 2003 was 
within normal limits.  Currently, her breasts were symmetric, 
with no skin retraction, lesions, abnormal masses, 
tenderness, lymphadenopathy, or nipple discharge.  The 
assessment was a normal breast examination.  

The report of the February 2005 VA breast examination shows 
that there was no dominant mass, nipple abnormality, 
residuals of surgery, diffuse nodularity, gynecomastia, or 
axillary adenopathy.  There was no significant difference in 
size or contour of the breasts.  

VA clinical notes of September 2005 show that the veteran was 
seen following an abnormal mammogram, which revealed a 
density in the left breast.  Magnetic resonance imaging (MRI) 
correlated with the mammographic findings.  No right breast 
abnormalities were reported.  On examination of the breasts, 
no masses were felt.  There was no nipple discharge.  There 
were no skin changes.  There were bilateral scars.  There was 
no axillary adenopathy.  The impression was an occult left 
breast lesion.  Later in September 2005, the veteran had a 
hook needle localization left breast biopsy.  In October 
2005, it was reported that the incision site was well healed 
and the pathology report was benign.  There was no report of 
right breast lumps or abnormalities.  

A February 2006 VA clinical note reflects a left breast 
nodule, status post hook needle biopsy in September 2005 and 
a mammogram in October 2005.  No residual right breast 
manifestations were reported.  

Service connected disabilities are compensated on the basis 
of average impairment of earning capacity resulting from such 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  Consequently, while the breast lumps are undoubtedly 
troublesome and their removal or biopsy may be briefly 
painful, VA must rate the resulting disability.  Here, there 
is no evidence of compensable disability.  The medical 
reports repeatedly describe a condition that does not 
approximate any applicable criteria for a compensable 
evaluation.  38 C.F.R. § 4.7.  Specifically, looking to the 
old criteria for rating eczema, the slight manifestations on 
a small, nonexposed area must be assigned a noncompensable 
evaluation.  The evidence shows that the condition does not 
result in any of the criteria for a compensable rating.  
There is no exfoliation, exudation, or itching, involving an 
exposed surface or extensive area.  There are no extensive 
lesions, marked disfigurement, ulceration, extensive 
exfoliation, crusting, systemic or nervous manifestations, or 
being exceptionally repugnant.  Looking to the new criteria 
for rating eczema since less than 5 percent of the body 
surface is involved, and there is no involvement of a 
nonexposed area or requirement for treatment, a 
noncompensable rating must be assigned.  The Board has also 
considered rating the condition as analogous to scarring.  
Here, again, the condition does not approximate either old or 
new criteria for compensable rating.  The scar is well healed 
and is not ulcerated or unstable.  It is not tender or 
painful on examination.  It does not limit breast function.  

While the veteran may feel that her service-connected breast 
condition warrants a compensable evaluation, the objective 
findings of the trained medical personnel are substantially 
more probative in determining the extent of the disability 
and whether it meets the applicable criteria.  Here, the 
medical reports repeatedly demonstrate that the service-
connected breast mass residuals do not approximate any 
applicable criteria for a compensable evaluation.  These 
medical reports form a preponderance of the evidence, which 
weighs against the claim.  As the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for her service-connected benign fibrocystic disease 
of the right breast, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  We 
conclude that at no time have the service-connected residuals 
of benign fibrocystic disease of the right breast 
approximated the criteria for a compensable rating.  

Other Criteria and Extraschedular Rating

For both disabilities evaluated here, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2006) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006).  The Board, as did the RO (see 
statement of the case dated in March 1999), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating of 30 percent for telangiectasia 
macularis eruptive persistans, previously rated as spider 
angiomata, from October 22, 1993 to August 30, 2002, is 
granted, subject to the law and regulations governing the 
payment of monetary awards.  

A compensable initial disability rating for residuals of 
benign fibrocystic disease of the right breast is denied.


REMAND

The back page of the examination for departure from Saudi 
Arabia, done in April 1991, contains a summary of defects and 
diagnoses, which includes "hematuria in SWA (Southwest 
Asia)."  In November 2004, the Board remanded the kidney 
issue, requesting an opinion as to whether it was at least as 
likely as not that the hematuria noted during service was 
related to the kidney disorder first shown in 1992.  In May 
1992, the veteran had complained of a history of right flank 
pain.  The pain was said to have been present for 1 to 2 
years, becoming worse over the last few months.  Examination 
disclosed right kidney nephroptosis, or downward rotation of 
the kidney.  Surgery was performed, consisting of a 
nephropexy, to fix the kidney in it proper position.  

The Board wanted to know if there was a connection between 
the hematuria in service in 1991 and the 1992 surgery.  The 
examiner did not respond to the Board's question.  Instead, 
he incorrectly asserted that hematuria was first documented 
in 1993 and that no hematuria was recorded prior to the May 
1992 surgery.  Then, he went on to address the question of 
subsequent hematuria related to the kidney disease in 1992 
and opined that nephropexy should not cause hematuria.  In as 
much as the doctor got the question and the underlying facts 
wrong, his opinion lacks relevance to the issue before us.  
Consequently, the Board must again remand the case for an 
opinion on point.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

In February 2005, a VA physician expressed the opinion that 
migraine headache is a known diagnosis.  Therefore, it is not 
an undiagnosed illness for the purpose of 38 C.F.R. § 3.317.  
If a disability does not get the presumptions for an 
undiagnosed illness, the evidence for service connection will 
be analyzed as it would be for other claims.  The veteran 
contends that she has migraine headaches as the result of 
exposure to chemicals during her active service in the Gulf 
War.  The law requires VA to obtain a medical examination and 
opinion when all the information and lay or medical evidence 
(including statements of the claimant) indicate a disability 
may be associated with active service.  38 U.S.C.A. 
§ 5103A(d).  Here, there is a VA diagnosis of migraine 
headaches, the veteran served in Southwest Asia, and she 
contends her migraines are the result of exposure to 
chemicals there.  The VA physician who previously examined 
her did not provide an opinion on that aspect of the claim.  
The Board remands for an opinion in compliance with the law.   

The criteria analogous to telangiectasia macularis eruptive 
persistans and spider angiomata changed effective August 30, 
2002.  Eczema, diagnostic code 7806, and cutaneous 
manifestations of collagen-vascular diseases not listed 
elsewhere (including scleroderma, calcinosis cutis, and 
dermatomyositis), diagnostic code 7821, are rated on the 
basis of the percent of the body involved.  However, that 
information is not contained in the report of the June 2004 
or January 2006 skin examinations, or anywhere else in the 
record.  The Court has held that the examination reports must 
contain sufficient information to rate the disability in 
accordance with the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  Therefore, an examination and 
opinion are needed.   

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
issues of entitlement to service connection for a right 
kidney disorder and migraine headaches, as well as 
entitlement to a disability rating in excess of 30 percent 
for telangiectasia macularis eruptive persistans, as of 
August 30, 2002, are REMANDED for the following action:





1.  The case should be returned to the 
physician who previously provided a 
response to the Board's request for an 
opinion on the kidney disorder.  If he 
is not available, an opinion from 
another appropriate physician is 
acceptable.  The claims folder should 
be made available to the examiner prior 
to the examination and he should 
indicate in his report that the file 
was reviewed.  If an examination is 
needed to respond to the following 
question, such examination should be 
scheduled.  The doctor should provide a 
complete explanation in response to the 
following questions: 

Given that: 
        There is an official record of 
hematuria while serving in SWA, which 
is deemed accurate and credible; and 
        The veteran's earliest reports put 
the onset of right flank symptoms in 
the time frame of her SWA service; 

a.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the nephroptosis treated in May 1992, 
began or increased in severity during 
her active service?  

b.  What are, at least as likely as 
not, the current residuals of the 
nephroptosis?  

2.  The veteran should be scheduled for 
an neurologic examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner 
should acknowledge such review in the 
examination report.  Any tests or 
studies required to respond to the 
following questions should be done.  
The examiner should respond to the 
following with a complete explanation.  

a.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran has migraine headaches?  

b.  Is it at least as likely as not 
that the veteran's migraine headaches 
are the result of disease or injury 
during service, including but not 
limited to exposure to smoke and 
chemicals?  

3.  The veteran should be scheduled for 
a skin examination.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner 
should acknowledge such review in the 
examination report.  Any tests or 
studies required to respond to the 
following questions should be done.  
The examiner should respond to the 
following with a complete explanation.  

a.  What percent of the skin area of 
the veteran's body is affected by her 
service-connected telangiectasia 
macularis eruptive persistans?

b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran has more than 40 percent of 
her entire body or more than 40 percent 
of exposed areas affected?  

c.  Is there a need for systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs during 
the past 12-month period?  If so, has 
the need been constant or near-
constant, or if not nearly constant, 
for 6 weeks or more?  If not, is 
topical treatment required?  

4.  Thereafter, readjudicate the issues 
on appeal.  If the determination 
remains unfavorable to the veteran, she 
and her representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and her representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


